Appellant was charged in the first count of the information with having sold inferior gasoline in violation of article 1105, P. C., and in the second count with acting as the distributor of gasoline without having first obtained a valid permit from the Comptroller as required by law. Conviction was had under each count, the jury having assessed the punishment under the first count at a fine of $25.00, and under the second count at a fine of $100.00. *Page 562 
We find in the transcript an entry to the effect that recognizance was entered into by appellant, naming his sureties, but nowhere in the transcript does such recognizance appear. The memoranda does not show such recognizance as would authorize this court to take note of the appeal. Jenkins v. State, 86 Tex.Crim. Rep., 216 S.W. 183.
The appeal is therefore ordered dismissed.
Dismissed.